Citation Nr: 1627079	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-31 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and to include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from April 1974 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  While the June 2009 rating decision also denied an increased rating for a left finger disability and the August 2014 statement of the case listed entitlement to an increased rating for a left finger disability, entitlement to service connection for an acquired psychiatric disorder, and entitlement to TDIU, the Veteran only appealed the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU in his September 2014 VA Form 9 Appeal to the Board of Appeals.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to show that his acquired psychiatric disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the May 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received since the May 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in May 2007.  The Veteran did not appeal the May 2007 rating decision, nor did he submit any new and material evidence within a year of the May 2007 rating decision.  See 38 C.F.R. §3.156(b).  The May 2007 rating decision thereby became final.

At the time of the May 2007 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical records, and private medical records.

Evidence received since the May 2007 rating decision includes additional medical evidence documenting that his depression may be associated with his service-connected hearing loss.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


REMAND

The Veteran contends that his acquired psychiatric disorder is due to his active service, specifically due to a grenade training accident.   However, his most recent treatment records show that in May 2016, he had feelings of depression associated with his service-connected hearing loss.  He has been afforded multiple VA examinations for his acquired psychiatric disorder.  While previous VA examiners opined that the Veteran's acquired psychiatric disorder was not due to or caused by his active service, no examiner has offered an opinion on secondary service connection or aggravation.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a new VA examination is necessary to adjudicate the service connection claim.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist of psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.

The examiner then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder was directly caused by a service connected disability, to include hearing loss?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability, to include hearing loss?  Why or why not?

If aggravation is found, the examiner should attempt to identify a baseline for the psychiatric disability, prior to the aggravation occurring.
 
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


